Black, J.
The appellant was prosecuted under the statute relating to bastardy. His motion for a new trial was overruled. The testimony was conflicting. Therefore we can not disturb the result reached in the trial court because of alleged insufficiency of evidence.
Two rulings of the court rejecting offers of proof are assigned as causes in the motion for a new trial.
It does not appear in either case that any question was asked the witness in relation to the matter embraced in the offer, and it does not appear to what facts the witness would have testified in either instance.
When it is intended to preserve in the record a question upon the refusal of the coui’t to admit testimony, a pertinent question should be propounded to the witness, and, upon the making of objection, the party propounding the question should state to the court what facts the witness will testify to in answer to the question. Judy v. Citizen, 101 Ind. 18; Higham v. Vanosdol, 101 Ind. 160 ; City of Evansville v. Thacker, 2 Ind. App. 870; Vurpillat v. Zehner, 2 Ind. App. 397.
The judgment is affirmed.